                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

CONTINENTAL 332 FUND, LLC,
CONTINENTAL 298 FUND LLC,
CONTINENTAL 306 FUND LLC,
CONTINENTAL 326 FUND LLC,
CONTINENTAL 347 FUND LLC,
CONTINENTAL 355 FUND LLC,
CONTINENTAL 342 FUND LLC,
CONTINENTAL 245 FUND LLC and
KMM CONSTRUCTION OF FLORIDA,
LLC,
         Plaintiffs,
v.                                                          Case No.: 2:17-cv-41-FtM-38MRM

DAVID ALBERTELLI, ALBERTELLI
CONSTRUCTION INC.,
WESTCORE CONSTRUCTION,
LLC, NATIONAL FRAMING, LLC,
MFDC, LLC, TEAM CCR, LLC,
BROOK KOZLOWSKI, JOHN
SALAT, KEVIN BURKE, KERRY
HELTZEL, AMY BUTLER, US
CONSTRUCTION TRUST,
FOUNDATION MANAGEMENT,
LLC, KMM CONSTRUCTION, LLC,
GEORGE ALBERTELLI, GREGORY
HILZ, and GREAT AMERICAN
INSURANCE COMPANY,

                Defendants.
                                                 /

                                      OPINION AND ORDER1

        Before the Court are Plaintiffs’ Request for Dismissal without Prejudice of

Defendant Kerry Heltzel (Doc. 530) and the Joint Request for Dismissal with Prejudice of




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Certain Pleadings and Claims (Doc. 572). Federal Rule of Civil Procedure 41(a)(2) allows

plaintiffs to request dismissal of actions by court order, on terms that the Court considers

proper. Here, Plaintiffs and most of the defendants have settled their claims and wish to

dismiss them. The Court ordered any party who objects to the requests to raise such

objections, in writing, on or before January 24, 2020. (Doc. 573). No one objected to the

requested dismissals.2

       Accordingly, it is now

       ORDERED:

       (1) Plaintiffs’ Request for Dismissal without Prejudice of Defendant Kerry Heltzel

          (Doc. 530) is GRANTED. Plaintiffs’ claims against Heltzel set out in the Fourth

          Amended Complaint (Doc. 218) are DISMISSED without prejudice.

       (2) The Joint Request for Dismissal with Prejudice of Certain Pleadings and Claims

          (Doc. 572) is GRANTED.

              a. Plaintiffs’ claims against David Albertelli, George Albertelli, Amy Butler,

                 Albertelli Construction, Inc., Westcore Construction, LLC (Del.),

                 Westcore Construction, L.L.C. (Nev.), Foundation Management, LLC,

                 National Framing, LLC, U.S. Construction Trust, MFDC, LLC, Team

                 CCR, LLC, and KMM Construction, LLC set out in the Fourth Amended

                 Complaint (Doc. 218) are DISMISSED with prejudice.

              b. National Framing, LLC’s Amended Counterclaim (Doc. 247) is

                 DISMISSED with prejudice.



2Greogry Hilz filed the only response, taking issue with the parties’ representation in Doc.
572-1 that he is named in Counts 1-3 and 5-6 of the Fourth Amended Complaint. The
Court notes Hilz’s objection and will address it in a future order.



                                             2
             c. Westcore Construction, LLC’s Amended Counterclaim (Doc. 246) is

                DISMISSED with prejudice.

             d. KMM Construction, LLC’s Amended Counterclaim (Doc. 245) is

                DISMISSED with prejudice.

             e. Albertelli Construction, Inc.’s Fifth Amended Counterclaim and Third-

                Party Complaint (Doc. 370) is DISMISSED with prejudice.

             f. Continental Properties Company, Inc.’s Counterclaim (Doc. 381) is

                DISMISSED with prejudice.

      (3) The Clerk is DIRECTED to enter judgment on the above-listed claims and to

         terminate the following parties: David Albertelli, George Albertelli, Amy Butler,

         Albertelli Construction, Inc., Westcore Construction, LLC (Del.), Westcore

         Construction, L.L.C. (Nev.), Foundation Management, LLC, National Framing,

         LLC, U.S. Construction Trust, MFDC, LLC, Team CCR, LLC, KMM

         Construction, LLC, Continental Properties Company, Inc., and Kerry Heltzel.

      (4) Counsel for Kerry Heltzel is no longer required to attend the telephonic status

         conference set for January 28, 2020.

      DONE and ORDERED in Fort Myers, Florida this 27th day of January, 2020.




Copies: All Parties of Record




                                           3
